IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30096
                         Summary Calendar



TOMAS CHAVEZ MEMBRADO,

                                         Petitioner-Appellant,

versus

ROBERT A. WALLIS, District Director
of Immigration and Naturalization Service;
DAVID A. WING, Officer in charge of
Immigration and Naturalization Service,
Bradenton Detention Center,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-1743
                       --------------------
                         September 30, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Tomas Chavez Membrado, #760.07, appeals the district court’s

judgment dismissing his application for a writ of habeas corpus,

which sought review of the immigration judge’s bond determination

and order of deportation.   See 28 U.S.C. § 2241.   He argues that

the Immigration and Naturalization Service’s continued detention

of him is unlawful based upon his incarceration for over six



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30096
                                -2-

months pursuant to an immigration deportation order without his

being deported or released on bond.

     Membrado’s claim is not of constitutional magnitude so as to

warrant habeas relief.   Further, Membrado’s continued detention

is not unlawful and does not implicate due process concerns.

Gisbert v. United States Attorney General, 988 F.2d 1437, 1447

(5th Cir.), modified, 997 F.2d 1122 (5th Cir. 1993).   Finally,

Membrado’s “motion to obtain contract,” which this court treats

as a motion for the production of documents, is denied.

     AFFIRMED; MOTION DENIED.